                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                              CRIMINAL ACTION


v.                                                    NO. 20-55


JASON WILLIAMS AND NICOLE BURDETT                     SECTION “F”



                            ORDER AND REASONS


     Before the Court is Jason Williams’ and Nicole Burdett’s

motion to dismiss indictment and stay proceedings due to jury

selection violations. For the reasons provided by Judge Ashe on

June 2, 2021 in Record Document 529 of Criminal Action Number 16-

32, United States v. Age, the motion is DENIED.

                              Background

     Joining other defendants indicted in other Sections of this

Court,   Jason   Williams    and   Nicole   Burdett    challenge    the

constitutionality of the Clerk of Court’s jury selection process

and the Clerk’s alleged failure to comply with the provisions of

the Jury Service and Selection Act.    Mr. Williams and Ms. Burdett

adopt arguments advanced by Louis Age, Jr. (and his co-defendants)

in Criminal Action Number 16-32, United States v. Age, et al.,

pending before Judge Ashe in another Section of this Court. There,

Mr. Age contended that the grand jury returned an indictment that

                                   1
“was not drawn from a fair cross-section of the community” and

thus   violated   the   fair    cross-section     guarantee      of    the     Sixth

Amendment;   that   “the    systemic     exclusion    of   black      prospective

jurors is inherent in the jury selection method used in the Eastern

District of Louisiana”; and that the method of jury selection by

the Clerk’s Office is “systematically biased against fair and

reasonable    representation      of    the   black    community.”            In   a

comprehensive and amply supported 33-page opinion, Judge Ashe

determined that these contentions were unfounded and, therefore,

denied the defendants’ motion to quash the indictment.

                                       I.

       Jason Williams and Nicole Burdett now move to dismiss the tax

fraud indictment due to alleged improprieties in the jury selection

process   implemented      by   the    Clerk’s   Office    for     this      Court. 1

Adopting in full other defendants’ arguments, Mr. Williams and Ms.

Burdett request that the Court dismiss the pending indictment and

stay all proceedings in this case “until the method of jury

selection adopted in this [Eastern] District is reformed to meet

the requirements of the Sixth Amendment and the Jury Selection and

Service Act of 1968 (“JSSA”), 28 U.S.C. §§ 1861, et seq.”                 For its



1 This Order and Reasons assumes familiarity with extensive prior
proceedings. Given the generic nature of the defendants’ challenge
(and the government’s response), the Court need not revisit the
specifics of the indictment pending in Criminal Action Number 20-
55 to resolve the adopted motion.
                                        2
part, the government adopts the opposition papers filed in the Age

case.     Given the complete identity of issues, it urges the Court

to adopt Judge Ashe’s ruling and deny the motion to dismiss.                The

Court does so now.

     This Section of Court hereby incorporates by reference Judge

Ashe’s Order and Reasons dated June 2, 2021.              The Court adopts in

full the entirety of the June 2 Order and Reasons, including Judge

Ashe’s summary of the jury selection challenge presented; his

summary of the evidence presented by the parties and produced by

the Clerk (a record which Judge Ashe aptly observed “contain[ed]

no real conflicts”); his summary of the law including the Sixth

Amendment fair-cross-section guarantee and the mandate of the

JSSA;   and   his   ultimate     determination    and     supporting   reasons

finding that (i) the defendants have not carried their burden of

demonstrating a Sixth Amendment violation in the jury-selection

process    utilized   to   select   the   grand   jury    that   indicted   the

defendants; and (ii) the defendants have not carried their burden

of proving a prima facie JSSA violation.

     Having    reviewed    the   Order    and   Reasons    and   the   relevant

portions of the record, and having considered the arguments and

submissions by the parties and the Clerk, this Section of Court

wholly agrees with Judge Ashe that “there is absolutely no evidence

that there have been any improprieties in the selection process or


                                      3
that jurors have been selected in a non-random manner.”                     Id. at

32. 2    That this district proactively is examining other federal

courts’ plans and procedures “to identify best practices for

encouraging and maximizing the return, and rates of return, of

completed juror qualification forms” will surely “enhance and

advance the district’s goal of selecting juries from a fair cross-

section of its community.”        Id. at 33.

        For   the   reasons   provided       by   Judge   Ashe   in   the   opinion

incorporated by reference and filed into the record here as an

exhibit to this Order and Reasons, IT IS ORDERED: that the motion

to dismiss is DENIED.

                         New Orleans, Louisiana, June 23, 2021


                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE



2 As Judge Ashe did, the Court underscores that: (a) as to the
relevant master jury wheel, which is derived from the district’s
voter rolls, the defendants conceded that the race report for the
master wheel indicated that it had a racial makeup consistent with
that of the district; (b) as to the qualified jury wheel, the
defendants’ argument that an 11.84% absolute disparity is
intolerable simply fails as a matter of law in the Fifth Circuit.
Similarly, the Court echoes Judge Ashe’s emphasis on the
significance of the unreturned juror qualification form factor.
The defendants simply fail to persuade how the Clerk might control
this non-random, external factor. As Judge Ashe observed, systemic
exclusion is simply “not present when the underrepresentation is
due to external forces” ... not to mention that a facially neutral
selection process, which Judge Ashe found and this Section of Court
finds here, renders systemic exclusion unlikely. See id. at 21-
29, 31.
                                         4
